DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The amendments filed 12/24/2021 are sufficient to overcome the objections to the drawings stated in the previous office action.  Therefore, said objections are withdrawn.

Claim Rejections - 35 USC § 112
	The amendments filed 12/24/2021 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

Allowable Subject Matter
Claims 1, 2, 5, 7, 8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest all the limitations of claims 1, 2, 5, 7, 8 and 10, particularly, wherein the light emitting element has a first resonant space formed by the conductive chamber and the first and second optical modules in which a portion of the beam is subjected to reflection, diffraction and photoelectric conversion and a second resonant space formed by the conductive chamber, second and third 
As seen in Kang et al. (USPN 7,891,840), (Fig. 1), it is known in the prior art to make a chamber formed of plates.
As seen in Naqvi et al. (USPN 6,948,831 B1), (Figs. 1 and 15), it is known in the prior art to have a photoelectric cell 19.
As seen in Burrell (US PGPub 2011/0317418 A1), (Figs. 1, 2 and 6) it is known to have solar panels on printed circuit boards.
As seen in Dahlen et al. (US PGPub 2021/0048169 A1), (Figs. 6-8) it is known to reflect multiple times (resonate) within a cavity.  
However, the prior art does not teach and it would not be obvious to one having ordinary skill in the art to make a device with a light emitting device having the discussed resonant spaces with photoelectric conversion, wherein said light source is also embedded in at least one of five plates that also includes a solar panel with the solar panel able to receive a portion of a light output beam from the light source.
It is noted that the term “resonant space” in the claims has been examined as including scope of repeated reflection of light rather than being limited to only amplification of energy.  While Paragraph 49 and Applicant’s remarks 12/24/2021, Page 9, recite amplification of energy, it does not appear that this is an accurate description of the operation of the device.  Nevertheless, as the claims themselves do not recite the amplification and merely recite resonant space in which a portion of the beam is subjected to reflection, diffraction and photoelectric conversion, the issue is moot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/S.Y.H/Examiner, Art Unit 2875                            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875